114 Ga. App. 755 (1966)
152 S.E.2d 694
LOUISVILLE & NASHVILLE RAILROAD COMPANY
v.
CLARK.
42325.
Court of Appeals of Georgia.
Argued September 7, 1966.
Decided September 23, 1966.
Sam J. Welsch, for appellant.
Cullen M. Ward, for appellee.
JORDAN, Judge.
This is an appeal from an order of the trial court overruling certain objections of the defendant to interrogatories filed by the plaintiff. The plaintiff-appellee has filed a motion to dismiss the appeal on the ground that the order appealed from is not a final and appealable judgment under the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18). Held:
While orders denying or requiring answers to interrogatories are reviewable on appeal after final judgment if they have affected the final judgment and are not moot (Benefield v. Malone, 110 Ga. App. 607 (2a) (139 SE2d 500)), an order sustaining or overruling objections to interrogatories is merely interlocutory (Fricks v. Cole, 109 Ga. App. 143, 147 (135 SE2d 512)), and not being a final judgment or one which would have been final if rendered as contended for by the appellant, such order is not an appealable judgment under Section 1 of the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18; Code Ann. § 6-701). Millholland v. Oglesby, 114 Ga. App. 745. Accordingly, this court is without jurisdiction of this case, and the appeal must be dismissed as authorized by Section 13 (b) of the Act (Ga. L. 1965, pp. 18, 29, as amended; Code Ann. § 6-809).
Appeal dismissed. Bell, P. J., and Eberhardt, J., concur.